       IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                  DISTRICT OF TENNESSEE AT WINCHESTER

                                                    )
ANTHONY LIEDERMAN,                                  )
                                                    )
       Plaintiff,                                   )        Case No. 4:18-cv-00053
                                                    )
v.                                                  )
                                                    )
GRUNDY COUNTY SHERIFF’S                             )
DEPARTMENT, et al.,                                 )
                                                    )
       Defendants.                                  )


            PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO COMPEL



               Comes now, the Plaintiff, ANTHONY LEIDERMAN, by and through counsel,

Ed Kershaw, to put this Court on notice that the following has been sent to counsel for

Defendant: Preamble to Plaintiff’s answers, Plaintiff’s response to Defendant’s request for

production, and Plaintiff’s answers to first set of Interrogatories via facsimile on Monday March

18, 2019.



                                                    Respectfully submitted,




                                                    S/ Edward Kershaw
                                                    __________________________________
                                                    Attorney for Plaintiff
                                                    131 South Main Street, Suite 102
                                                    Greeneville, TN 37743
                                                    (423) 620-0219
                                                    BPR# 016775
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Plaintiff’s
Answers to the Defendant’s First Set of Interrogatories to the following via U.S. mail, postage
prepaid, email, and/or facsimile:

Thomas E. LeQuire                           Peako A. Jenkins
Spicer Rudstrom                             Assistant Attorney General
537 Market St., Suite 203                   Civil Rights and Claims Division
Chattanooga, TN 37402                       P.O. Box 20207
                                            Nashville, TN 37200207

                               This the 20th day of March 2019.




                                                    S/ Edward Kershaw
                                                    _________________________________
                                                    EDWARD L. KERSHAW




2
